
	
		II
		Calendar No. 331
		112th CONGRESS
		2d Session
		H. R. 1173
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 2, 2012
			Received
		
		
			February 27, 2012
			Read the first time
		
		
			February 28, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To repeal the CLASS
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Responsibility and Retirement
			 Security Act of 2012.
		2.Repeal of CLASS
			 program
			(a)RepealTitle XXXII of the Public Health Service
			 Act (42 U.S.C.
			 300ll et seq.; relating to the CLASS program) is
			 repealed.
			(b)Conforming
			 changes
				(1)(A)Title VIII of the
			 Patient Protection and Affordable Care Act (Public Law
			 111–148; 124 Stat. 119, 846–847) is repealed.
					(B)The table of contents contained in
			 section 1(b) of such Act is amended by striking the items relating to title
			 VIII.
					(2)Section 1902(a) of the Social Security Act
			 (42 U.S.C.
			 1396a(a)) is amended—
					(A)by striking
			 paragraphs (81) and (82);
					(B)in paragraph (80),
			 by inserting and at the end; and
					(C)by redesignating
			 paragraph (83) as paragraph (81).
					(3)Section 6021(d) of the Deficit Reduction
			 Act of 2005 (42
			 U.S.C. 1396p note) is amended—
					(A)in paragraph
			 (2)(A)(iv)—
						(i)by
			 inserting not before include; and
						(ii)by
			 striking and information and inserting or
			 information; and
						(B)in paragraph
			 (3)—
						(i)in
			 the heading, by striking Appropriation and inserting
			 Funding;
						(ii)by
			 striking 2015 and inserting 2012; and
						(iii)by
			 adding at the end the following new sentence: There is authorized to be
			 appropriated to carry out this subsection $3,000,000 for each of fiscal years
			 2013 through 2015..
						
	
		
			Passed the House of
			 Representatives February 1, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		February 28, 2012
		Read the second time and placed on the
		  calendar
	
